DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and bellow are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz US 20150092184 A1.


Regarding claim 1 Schultz teaches
1. A system comprising:
a rotatable base(fig. 5) configured to rotate about a first axis(phi);
a mirror assembly(72) comprising a plurality of reflective surfaces(fig. 5), wherein the mirror assembly is configured to rotate about a second axis(84 fig. 5), wherein the second axis is substantially perpendicular to the first axis; and(fig. 5)
an optical cavity(inside 56 fig. 5) coupled to the rotatable base(56), 
wherein the optical cavity(inside 56 fig. 5) comprises:
a photodetector(62) and a photodetector lens(66) arranged so as to define a light-receiving axis;(fig. 5) and
a light-emitter device(58) and a light-emitter lens(66) arranged so as to define a light-emission axis, 
wherein at least one of the light-receiving axis or the light-emission axis forms a tilt angle with respect to the first axis(fig. 5 angle is 0), 
wherein the light-emitter device is configured to emit light pulses that interact with the mirror (fig. 5)assembly such that the light pulses are directed into a plurality of disjoint fields of view.(as system rotates and illuminates multiple points)


3. The system of claim 1, wherein the light pulses are directed toward an environment of the system. (fig. 5)

9. The system of claim 1, wherein at least one of the light-receiving axis or the light- emission axis does not intersect the second axis.(fig. 5)

10. The system of claim 1, wherein the plurality of reflective surfaces comprises four reflective surfaces arranged symmetrically about the second axis such that the mirror assembly has a square or rectangular cross-section.(fig. 1a)

15. The system of claim 1, wherein the light-receiving axis and the light-emission axis are substantially parallel to one another.( fig. 5)




Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and claims below is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz US 20150092184 A1 (as evidenced by Gassend US 20180231644 A1).
Although Schultz does not teach
2. The system of claim 1, wherein the plurality of reflective surfaces comprises three reflective surfaces arranged symmetrically about the second axis such that the mirror assembly has a triangular prism shape. 
4. The system of claim 3, further comprising a prismatic lens configured to refract the light pulses.
5. The system of claim 3, wherein at least a portion of the light pulses are reflected back toward the system and received by the photodetector so as to determine at least one of a range or a point cloud.
6. The system of claim 3, further comprising a housing having a plurality of windows, wherein the light pulses are emitted toward the environment through the plurality of windows.
11. The system of claim 1, wherein the tilt angle is between 15 - 30 degrees.
12. The system of claim 1, wherein at least one of the light-receiving axis or the light- emission axis passes within an offset distance from the second axis, wherein the offset distance is between 0 - 10 millimeters.
16. The system of claim 1, further comprising at least one baffle, wherein the at least one baffle is configured to reduce stray light within the optical cavity.
17. The system of claim 1, wherein the rotatable base is configured to rotate about the first axis at between 200 revolutions per minute and 800 revolutions per minute, and wherein the mirror assembly is configured to rotate about the second axis at between 20,000 revolutions per minute to 40,000 revolutions per minute.
13. The system of claim 12, wherein at least one of the offset distance or the tilt angle is adjustable based on a desired light emission pattern.
14. The system of claim 12, wherein at least one of the offset distance or the tilt angle is selected so as to provide a higher resolution scan of a first portion of a field of view as compared to that of an untilted optical cavity.
It is simple matter of design choice to achieve desired illumination and resolution.(as evidenced by Gassend US 20180231644 A1, for baffle see paragraph [0072])

Allowable Subject Matter
Claim 19, 20  allowed.
Claim 7, 8, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645